,




                                   September     16,   1975


    The Honorable    Tom Hanna                          Opinion No.    H-   692
    Criminal District Attorney
    Jefferson County                                    Re:      Question relating
    P. 0. Box 2553                                               to service of
    Beaumont,  Texas 77704                                       civil process.

    Dear Mr.   Hanna:

        You have asked    our opinion   concerning     the following   questions:

            (1) What criminal  charge applies to one interfering
            with or resisting the execution of civil process?

            (2) What charge applies to one who threatens or
            displays a deadly weapon during the service of
            civil process?

            (3) Under the law, what authority does an officer
            have in the execution of civil process aboard a
            marine vessel not under way?

         With regard to the first question,     articles   336 and 340. Texas Penal
    Code of 1925, defined as crimes         the interfering   with and,the resisting  of
    the execution of civil process.      The new Penal Code,        enacted in 1973 and
    effective  on January 1, 1974, expressly        repealed articles    336 and 340
    and no comparable     provision   in the new Code replaced the repealed articles.       Acts
    1973; 63rd Leg.,,. ch. 399. sec. 3(a’), p. 99l.The immediate past Legislature,
    the 64th, did not enact into law a statute that would provide criminal sanc-
    tion for opposition to the service of,civil process.         Accordingly,   Texas has
    no law which specifically     prohibits   conduct that interferes    with the execu-
    tion of process   in a civil case.    But see section 36.05, Penal Code,
    relating to subpoenas.




                                         p.   3005
I     .




    The Honorable    Tom Hanna,     page 2   (H-692)




         However,    your second question - what criminal charge is applicable
    where a deadly weapon is displayed during the service of civil process
    --suggests    that there are other penal statutes which may be applicable to
    interference    or resistance    occurring   in the service of process   in a civil
    case.    A firearm     is “per se” a “deadly weapon” while other instruments
    of attack may be “deadly weapons” if death or serious bodily injury could
    result from the manner        of their use.    Ortiz v, State, 490 S. W. 2d 594
    (Tex. Crim.App.      1973): Trimble v. State, 190 S. W. 2d 123 (Tex. Crim.
    App. 1945); Butler v. State, 100 S. W. 2d 707 (Tex. Crim. App. 1937).
    Section 46.02,     Penal Code, 1974, prohibits the carrying of a handgun,
    although this prohibition is not applicable to one who possesses          a pistol
    “on his own premises       or premises     under his control,”  section 46.03(2).
    However,     should a handgun be displayed during process         serving where
    the premises     involved were not controlled by the displayer,       the crime
    defined by section 46.02 would be committed;

        Even where the person displaying the deadly weapon during ‘service is
    on his own premises,    other provisions   of the Penal Code may become
    operable depending upon the facts.     Section 22.01 defines an assault,    in
    part, as “intentionally  or knowingly . . . [threatening]    another with
    imminent bodily injury. ” Section 22. 02 makes an assault “aggravated”
    where “a deadly weapon” (any “deadly weapon, ” not just a pistol) is used.
    Section 22.05 creates an offense where one “recklessly        engages in con-
    duct that places another in imminent danger ‘of serious bodily injury”
    and “recklessness    and danger are presumed if the actor knowingly . . .
    [points] a firearm at or in the direction of another.     . . ” And an
    offense is committed where one “threatens       to commit any offense
    involving violence to any person . . . with intent to . . . place any
    person in fear of imminent serious bodily injury . . . ” Section 22.07.

        It would therefore  seem probable that one or more        of the foregoing
    offenses would be committed     by a person who displays      a deadly weapon
    to an officer serving civil process.

        To answer your third question,  relating to the service of civil process
    aboard a maritime  vessel, is dependent upon the type of ship involved.

        Where the vessel is a naval vessel of the United States or foreign
    government,  it would seem clear that an agent of the State of Texas lacks
    the power to board such ships for the purpose of executing civil process.




                                        p.   3006
The Honorable   Tom Hanna,        page 3    (H-692)




Attorney General Opinion M-285 and the authorities    cited therein.
However,   it would seem equally clear that an agent of the State of
Texas has the power to board merchant    ships of the United States
and any foreign power for the purpose of serving process in civil
(and criminal)  cases.  Attorney General Opinion M-285..

                         SUMMARY

             There is no spe’cific criminal offense that
        covers the interfering     with or resistance   of the
        service of civil process.      However,   there are a
        number of assaultive     offenses that probablycover             the
        display of a deadly weapon during the service of
        process.   Civil process     may be served aboard
        domestic and foreign merchant vessels         but not
        aboard naval vessels     of the United States nor
        foreign powers.

                                                Very   truly yours,
                                           /I



                                               JOHN L. HILL
                                               Attorney General       of Texas

APPROVED:




DAVID   M.   KENDALL,     First    Assistant




C. ROBERT HEATH,         Chairman
Opinion Committee




                                      p.   3007